Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/21 has been entered.

This office action is responsive to the amendment filed on 02/03/21. As directed by the amendment: Claims 1, 10 and 20 are amended. Thus, claims 1-21 are presently under consideration in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Feldhausen (US 6124567).
 	Regarding Claim 20, Feldhausen discloses a welding machine comprising:
an engine (internal combustion engine 5, Fig. 1);
a generator (electrical generator 13, Fig. 1, comprising at least rotor 21 and stator 25, Fig. 2) mechanically coupled to the engine; and a unitary generator housing (front generator housing 17, Fig. 2) enclosing the generator, the unitary generator housing comprising (a) an annular wall (annular wall 59, Fig. 2) having a first side (see the annotated figure to the rejection of claim 1, above) and a second side, wherein the second side comprises an aperture configured to receive the generator (open end 61, Fig. 2, defines an aperture on the second side) and one or more cutouts (97 to enable air circulation in the unitary generator housing (col.6, lines 12-15), (b) a support ring (support ring 68, Fig. 2) disposed at the first side of the annular wall (Fig. 2), the support ring configured to support a rotor shaft bearing of the generator (bearing 69, Fig. 2; see col. 4, lines 40-41), (c) a plurality of first mounting bosses (lugs 63, Fig. 2) extending outwardly from the aperture (as shown in Fig. 2, lugs 63 are equated to “bosses” since they are protruding structures) at the second side of the annular wall and configured to attach the housing to an, engine adapter (the phrase “configured to” is akin to “capable 
wherein,

the generator has portions (portions of steel screws 77, Fig. 2; see col. 5, lines 2-10) received within the channels,
the generator has one or more threaded bolts (steel screws 77, Fig. 2; see col. 5, lines 2-10) extending through the hole of a respective interior boss,
the generator has a shaft (see the shaft-like structure that has support ring 69 at its distal end, Fig. 2) supported by the support ring, and
the generator housing is made of aluminum (col. 3, line 51).
Regarding Claim 21, Feldhausen further discloses the welding machine of claim 20, as set forth above, wherein the engine has a flywheel (appearing to equate to pilot 24, Fig. 2) and the generator has a rotor (rotor 21, Fig. 2) attached to the flywheel, the rotor having a flange (fan 23, Fig. 2) with cooling blades.
Feldhausen doesn’t explicitly mention that the pilot 24 is a “flywheel,” but it appears that it is one. To the extent that the Applicant disagrees, or it’s later determined that the pilot 24 isn’t a flywheel, then it is the Examiner’s position that flywheel-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feldhausen’s arrangement to have a flywheel-crankshaft arrangement for its known benefits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feldhausen (US 6124567) in views of Fujimoto et al (9667116).

Regarding Claim 1, Feldhausen discloses a generator housing (front generator housing 17, Fig. 2) comprising:
an annular wall (annular wall 59, Fig. 2) having a first side (see the annotated figure, below) and a second side, wherein the second side comprises an aperture (open end 61, Fig. 2, defines an aperture on the second side) configured to receive the generator  (open end 61 is part of front generator housing 17, Fig. 2, which receives at least generator component, rotor 21, Fig. 2; col. 4, lines 47-49) and one or more cutouts (97 as shown in fig.4)  to enable air circulation in the generator housing (col.6, lines 12-15); 
a support ring (support ring 68, Fig. 2) disposed at the first side of the annular wall, the support ring configured to support a rotor shaft bearing of a generator (bearing 69, Fig. 2; see col. 4, lines 40-41); and
a plurality of mounting bosses (lugs 63, Fig. 2) extending outwardly from the aperture (as shown in Fig. 2, lugs 63 are equated to “bosses” since they are protruding structures) at the second side of the annular wall and configured to attach the housing to an engine adapter (the phrase “configured to” is akin to “capable of,” or “suitable to.” In this case, it is the Examiner’s position that the lugs 63, are designed to receive screws 65 for the purpose of fastening. See col. 4, lines 33-36. It can be said that the 
Feldhausen  fails to teach wherein, the annular wall and support ring are a one-piece construction defining a unitary structure that encloses the generator.
Fujimoto teaches, similar generator, the annular wall (22b as shown in fig.5 and 6) and support ring (22a) are a one-piece construction defining a unitary structure that encloses the generator (25 as shown in fig.5) (col.4, lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feldhausen’s generator to include a unitary structure that encloses the generator as taught by Fujimoto for purpose of enhancing 


Regarding Claim 2, Feldhausen, in view of Fujimoto, further discloses the generator housing of claim 1, in the manner set forth in the rejection to claim 1, above, comprising angled tips (angled strips 67, Fig. 2) extending between the support ring and 
Regarding Claim 3, Feldhausen, in view of Fujimoto, further discloses the generator housing of claim 1, in the manner set forth in the rejection to claim 2, above, being a die-cast (see the title – “die cast…”) one-piece construction (see col. 3, lines 49-50).
Regarding Claim 4, Feldhausen, in view of Fujimoto, further  discloses the generator housing of claim 1, in the manner set forth in the rejection to claim 3, above, being made of aluminum (see col. 3, lines 49-51).
Regarding Claim 5, Feldhausen, in view of Fujimoto, further  discloses the generator housing of claim 1, in the manner set forth in the rejection to claim 2, above, wherein each angled tip (angled strips 67, Fig. 2) comprising an outwardly facing ribbed surface (67 is in the form of a plurality of “tips,” protruding outwardly).
Regarding Claim 6, Feldhausen, in view of Fujimoto, further discloses the generator housing of claim 1, in the manner set forth in the rejection to claim 1, above, wherein each mounting boss (i.e. the lugs 63) includes a pair of  piloting surfaces (each boss is designed to pair with screws, or coordinate in a “piloting’ way,” to receive the screws and align with lugs 41. See col. 4, lines 33-36.)
Feldhausen doesn’t explicitly or expressly disclose that the pair of piloting surfaces are “machined,” but it is the Examiner’s position that the machining limitation is merely a process limitation that arrives at the structure implied by machining, which are the bosses. As set forth in MPEP 2113, product-by-process claims are not limited to the 
Should the Applicant believe the machining limitation imparts distinctive structure to the claimed invention, then it’s noted that Feldhausen does additionally disclose machining other bosses (see at least column 2, lines 6-7 and column 4, lines 52-59), and so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further apply this additional teaching to the plurality of mounting bosses (lugs 63) at the second side of the annular wall, so that they’re constructed via machining. Machining is well-known as a manufacturing method of advantageously and precisely shaping objects.

Regarding Claim 7, Feldhausen, in view of Fujimoto, further  discloses the generator housing of claim 1, in the manner set forth in the rejection to claim 1, above, comprising channels (tapped holes of spaced pads 71, Fig. 2) extending axially (parallel to) along an interior surface of the annular wall (see col. 5, lines 2-10).
Regarding Claim 8, Feldhausen, in view of Fujimoto, further  discloses the generator housing of claim 1, as set forth above, comprising a plurality of interior bosses (spaced pads 71, Fig. 2) located at an interior of the first side, each interior boss including a hole (tapped holes) through which can extend a threaded bolt (steel screws 77, Fig. 2; see col. 5, lines 2-10).
Regarding Claim 9, Feldhausen, in view of Fujimoto, further  discloses the generator housing of claim 1, comprising:

a plurality of interior bosses (see col. 5, lines 4-6 – “the front generator housing has several angularly spaced pads 71, each with a flat radial surface, projecting inwardly from the annular wall 59.” The pads 71 are equated to the interior bosses.) located at the first side (see Fig. 2), each interior boss including a hole (col. 5, lines 6-7: “There is a tapped hole in each pad 71.”) through which can extend a threaded bolt (col. 5, line 8: “long steel screws 77.”),
wherein, each channel extends between a respective mounting boss of said plurality of mounting bosses (i.e. an instance of 63) and a respective interior boss of said plurality of interior bosses (i.e. an instance of 71; as can be seen from Fig. 2, 71 lies on the first side, and 63 lies on the second, opposite side. The channel, as detailed above, runs between 71 and 63.), and the generator housing is made of die-cast aluminum (see col. 3, lines 50-51).
Regarding Claim 10, Feldhausen discloses a welding machine comprising:
an engine (internal combustion engine 5, Fig. 1);
a generator (electrical generator 13, Fig. 1, comprising at least rotor 21 and stator 25, Fig. 2) mechanically coupled to the engine (see col. 4, lines 2-3), wherein the 
a housing (front generator housing 17, Fig. 2) enclosing the generator (e.g. at least the rotor 21), the housing comprising (a) an annular wall (annular wall 59, Fig. 2) having a first side (see the annotated figure to the rejection in claim 1, above) and a second side, wherein the second side comprises an aperture configured to receive the generator (open end 61, Fig. 2, defines an aperture on the second side) configured to receive the generator (open end 61 is part of front generator housing 17, Fig. 2, which receives at least generator component, rotor 21, Fig. 2; col. 4, lines 47-49), (b) a support ring (support ring 68, Fig. 2) disposed at the first side of the annular wall, the support ring configured to support a rotor shaft bearing of the generator (bearing 69, Fig. 2; see col. 4, lines 40-41), and (c) a plurality of mounting bosses (lugs 63, Fig. 2) extending outwardly from the aperture (as shown in Fig. 2, lugs 63 are equated to “bosses” since they are protruding structures) at the second side of the annular wall and configured to attach the housing to an engine adapter (the phrase “configured to” is akin to “capable of,” or “suitable to.” In this case, it is the Examiner’s position that the lugs 63, are designed to receive screws 65 for the purpose of fastening. See col. 4, lines 33-36. It can be said that the lugs 63, in combination with the screws 65, are structurally suited to, or capable of, fastening the generator housing 17 to a suitable “engine adapter,” as claimed. It is noted that the claim language arbitrarily introduces engine adapter into the language of claim 1, being void of any additionally substantive structural features relative to the rest of the structure comprised by or functionally associated with the claimed generator housing of claim 1, as a whole. Moreover, it can 
Feldhausen  fails to teach wherein, the annular wall and support ring are a one-piece construction defining a unitary structure that encloses the generator.
Fujimoto teaches, similar generator, the annular wall (22b as shown in fig.5 and 6) and support ring (22a) are a one-piece construction defining a unitary structure that encloses the generator (25 as shown in fig.5) (col.4, lines 1-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feldhausen’s generator to include a unitary structure that encloses the generator as taught by Fujimoto for purpose of enhancing efficiency of cooling the stator by making the cooling air flow along the outer periphery of the stator, and to reduce cost by connecting the first and second brackets together without using long through-bolts (Fujimoto, col.2, lines 25-29).


Regarding Claim 11, Feldhausen, in view of Fujimoto, further  discloses the welding machine of claim 10, as set forth above, wherein the generator housing comprises angled tips (angled strips 67, Fig. 2) extending between the support 
Regarding Claim 12, Feldhausen, in view of Fujimoto, further  discloses the welding machine of claim 11, as set forth above, wherein the generator housing is a die-cast (see the title – “die cast…”) one-piece construction (see col. 3, lines 49-50).
Regarding Claim 13, Feldhausen, in view of Fujimoto, further  discloses the welding machine of claim 12, as set forth above, wherein the generator housing is made of aluminum (see col. 3, lines 49-51).
Regarding Claim 14, Feldhausen, in view of Fujimoto, further discloses the welding machine of claim 11, as set forth above, wherein each angled tip (angled strips 67, Fig. 2) comprising an outwardly facing ribbed surface (67 is in the form of a plurality of “tips,” protruding outwardly).
Regarding Claim 15, Feldhausen, in view of Fujimoto, further discloses the welding machine of claim 10, as set forth above, wherein each first mounting boss includes a pair of  piloting surfaces (each boss is designed to pair with screws, or coordinate in a “piloting’ way,” to receive the screws and align with lugs 41. See col. 4, lines 33-36.)
Feldhausen doesn’t explicitly or expressly disclose that the pair of piloting surfaces are “machined,” but it is the Examiner’s position that the machining limitation is merely a process limitation that arrives at the structure implied by machining, which are the bosses. As set forth in MPEP 2113, product-by-process claims are not limited to the 
Should the Applicant believe the machining limitation imparts distinctive structure to the claimed invention, then it’s noted that Feldhausen does additionally disclose machining other bosses (see at least column 2, lines 6-7 and column 4, lines 52-59), and so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further apply this additional teaching to the plurality of mounting bosses (lugs 63) at the second side of the annular wall, so that they’re constructed via machining. Machining is well-known as a manufacturing method of advantageously and precisely shaping objects.

Regarding Claim 16, Feldhausen, in view of Fujimoto, further  discloses the welding machine of claim 10, as set forth above, wherein the generator housing comprises channels (tapped holes of spaced pads 71, Fig. 2) extending axially (parallel to) along an interior surface of the annular wall (see col. 5, lines 2-10).
	Regarding Claim 17, Feldhausen, in view of Fujimoto, further  discloses the welding machine of claim 10, as set forth above, wherein the generator housing comprises a plurality of interior bosses (spaced pads 71, Fig. 2) located at an interior of the first side, each interior boss including a hole (tapped holes) through which can extend a threaded bolt (steel screws 77, Fig. 2; see col. 5, lines 2-10).
Regarding Claim 18, Feldhausen, in view of Fujimoto, further discloses the welding machine of claim 10, as set forth above, wherein the engine has a flywheel 
Feldhausen doesn’t explicitly mention that the pilot 24 is a “flywheel,” but it appears that it is one. To the extent that the Applicant disagrees, or it’s later determined that the pilot 24 isn’t a flywheel, then it is the Examiner’s position that flywheel-crankshaft arrangements are well-known in internal combustion engines for, among a plethora of benefits, at least storing rotational energy.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feldhausen’s arrangement to have a flywheel-crankshaft arrangement for its known benefits.

	Regarding Claim 19, Feldhausen, in view of Fujimoto, further  discloses the welding machine of claim 10, as set forth above, wherein:
	the generator housing comprises (d) channels (see col. 5, lines 8-9: “Long steels screws 77 pass through clearance holes 75,” as shown in Figure 2, define the claimed channels, i.e. the pathway between holes 75 on each end define a channel that receives the screws 77.) extending axially (extending in a substantially straight manner, i.e. extending axially) along an interior surface of the annular wall (the channels, as defined above, are running parallel, or along the interior, circumferential surface/side of annular wall 59), and (e) a plurality of interior bosses (see col. 5, lines 4-6 – “the front generator housing has several angularly spaced pads 71, each with a flat radial surface, projecting inwardly from the annular wall 59.” The pads 71 are equated to the interior bosses.) located at the first side (see Fig. 2), each interior boss including a hole (col. 5, 
	each channel extends between a respective first mounting boss of said plurality of mounting bosses (i.e. an instance of 63) and a respective interior boss of said plurality of interior bosses (i.e. an instance of 71; as can be seen from Fig. 2, 71 lies on the first side, and 63 lies on the second, opposite side. The channel, as detailed above, runs between 71 and 63.), and the generator housing is made of die-cast aluminum (see col. 3, lines 50-51).
	

Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant argues that Applicant argues that Feldhausen fails to teach housing encloses the stator assembly entirely along its axial length. However, examiner respectfully disagrees with applicant because Feldhausen teach that, as shown in fig.1 and 2, the housing once constructed and assembled together then the housing  would encloses the stator assembly (25 as shown in fig.2) entirely along its axial length which appears to illustrate this structure as being a one-piece construction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715